UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 26, 2012 NATIONAL PENN BANCSHARES, INC. (Exact Name of Registrant as Specified in Charter) Pennsylvania (State or Other Jurisdiction of Incorporation) 000-22537-01 (Commission File Number) 23-2215075 (IRS Employer Identification No.) Philadelphia and Reading Avenues, Boyertown, PA 19512 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (800) 822-3321 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) o Soliciting material pursuant to Rule14a-12(b) under the Exchange Act (17CFR240.14a-12(b)) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Section 2 – Financial Information Item 2.02Results of Operations and Financial Condition On July 26, 2012, National Penn Bancshares, Inc. (“National Penn”) issued a press release reporting on its results of operations for the quarter ended June 30, 2012.This press release is furnished in this report, pursuant to this Item 2.02 and Item 7.01, as Exhibit 99.1 and is incorporated herein by reference.No part of this report shall be deemed incorporated by reference into any registration statement filed under the Securities Act of 1933. Section 7 – Regulation FD Item 7.01Regulation FD Disclosure The response to Item 2.02 is incorporated by reference into this Item 7.01. Section 9 – Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits. (d)Exhibits. Press Release dated July 26, 2012, of National Penn Bancshares, Inc. (furnished pursuant to Items 2.02 and 7.01 hereof). 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NATIONAL PENN BANCSHARES, INC. By:/s/ Scott V. Fainor Name:Scott V. Fainor Title:President and CEO Dated: July 26, 2012 3 EXHIBIT INDEX Number Description Method of Filing Press Release dated July 26, 2012, of National Penn Bancshares, Inc. (furnished pursuant to Items 2.02 and 7.01 hereof). Furnished herewith. 4
